UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
IVAN RAY BEGAY,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )         Civil Action No. 19-3508 (TSC)
                                                 )
FEDERAL BUREAU OF                                )
INVESTIGATION,                                   )
                                                 )
               Defendant.                        )
                                                 )


                                   MEMORANDUM OPINION

        On November 18, 2019, Plaintiff Ivan Begay brought this civil action under the Freedom

of Information Act (“FOIA”), see 5 U.S.C. § 552, to obtain records maintained by Defendant the

Federal Bureau of Investigation (“FBI”).

        According to Defendant’s Status Report (ECF No. 17), it identified one document

responsive to plaintiff’s FOIA request and released the document to Plaintiff after redacting

certain information under FOIA Exemptions 6, 7(C) and 7(D). On September 14, 2020, the

court issued a Minute Order directing Plaintiff to file a status report by November 2, 2020,

indicating whether he challenges the FBI’s response to his FOIA request, and if so, to identify

the basis for his challenge. The court would then set a schedule for dispositive motions. If

Plaintiff did not challenge Defendant’s response, he was to file a notice of voluntary dismissal by

November 2, 2020. The Minute Order advised Plaintiff that his failure file a timely status report

or notice may result in the dismissal of this action without further notice failure to prosecute. To

date, Plaintiff has not filed a status report or notice.
       Accordingly, the court will dismiss the complaint and this civil action without prejudice

for failure to prosecute. An Order is issued separately.


DATE: November 27, 2020                       /s/
                                              TANYA S. CHUTKAN
                                              United States District Judge